OFFICE OF THE ATTORNEY         GENERAL   OF TEXAS
                    AUSTIN




                                  0 avail him-
                                   execute an


              ~Comptr0ller,       and warrat
              t hu0e          by the ComptrellrT
            alwe 8oElpeny. we deslro 00
                                                                    724



EonorabloJullau     Lieatgomwy,Page 2


                   Faauranoe? The Department,of
                   oourse, oould not pay eny portion
                   of the premium.
             92)   cprr my   potil0n    0r   ti   ~i0pdt3
                   rages or salary,when aasigmant
                   hem beea &on. be p a l6to lOIDI)OIU
                   elm?
             “(3) AzmAmlBg that your answer to the
                  aeoond inquiry 18 *yea*, and, that
                  mom43plan 0r group ineuraaoo *aa
                  seoounded    to the employees or
                  the Dopwtandthat         several
                   th0gaand or    OUT cslppiope~ b0uat
                   the aorerage    and aade asslg0amnts
                   authorircm payroll deduotlon;
                   thle uould repulra a pat    deal
                   0r extr.a work on.the part or oar
                   aooountantsin making up addltioa-
                   al payrellr,, eto. Would it.bo
                   lo& to aa0 our aooountfats ror
                   thirrpurpo~.P"
          We are unable to find any reason rby amployaam
or the Hi&hway Department8hould net be allowed to .awd.l
thammltes or group iasaraaoa. This woald be paralp a
private uudertaking,and there lo nothing in tbair CM-
ployaant by the State oi Tsxae whioh wbuld.,problblt.iiuah
an enterpriseon their part.
             In armor to your quostionu mabared (8) and
( 3).w6 p a y s
              p a r tlo ula ra ttentio nto y o ur ltstesa nt that
the adoption or the plan proposedwald req@re a @peat
deal or extra nork on tha part or tha aooountantsof tba
x@hway Department. Th6rs is no need or disouqifiag the
fafmlbilltyor lagality of any plan whioh would raqtairs
the usa or atate amployoosfor a private putpo~a.
             nrtiolo xv1, hotion        6, coostitution 0r Texas,
provide8 :

          90 appropriationfor private or irrdivldual~
     purposes &all bo aads. A ra&.ar etatemant,
     under oath, and by ammxit of Cha rsoeipts and
     expendituresof all pu&lie amnay shall be pub-
     lished annually, in eooh matmet as &al.1 be
Eonorable Juliau IWitgomery, Page ;5


     presorlbed by law."
          Brom the above quoted provision it may bs aseu
that the Legislaturedoss net hara the authority to ap-
propriate money to ba used for a private or Individual
P-P-.*    It thereforeto&lous beyond questfon that
money rhioh the Legislature has appropriatednay not ba
used ror suoh a purpose. To use state eaployess as aa-
oouutants ror a group or esiployws taking out group ln-
suranae, would be,to usa suoh anployeaufor a private
purpose, and weuld be tha orpenditure of state money
ror a private purpose. imy plan 0r group lnsuranae
nhieh ukas this rsquireaaut is unauthorized and my
not be approved.
                                       Yours very truly